                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


JANE ROE,                                            §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §       Case No. 4:19-cv-00179-ALM-KPJ
                                                     §       *SEALED*
LEIGHTON PAIGE PATTERSON, in his                     §
Individual capacity, and SOUTHWESTERN                §
BAPTIST THEOLOGICAL SEMINARY,                        §
                                                     §
       Defendants.                                   §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Amended Motion to Proceed Under a Pseudonym

(the “Motion”) (Dkt. 9). The Motion is ex parte because Defendants have not yet been served.

Plaintiff seeks to proceed under the pseudonym of Jane Roe (“Roe”) and seal her Original

Complaint (the “Complaint”) in order to protect her privacy. For the reasons explained below, the

Court finds the Motion (Dkt. 9) is GRANTED.

                                      I.   BACKGROUND

       Plaintiff formerly attended Southwestern Baptist Theological Seminary (“SWBTS”),

located in Fort Worth, Texas. See Dkt. 8 at 2. Plaintiff alleges she was sexually assaulted on

multiple occasions on the SWBTS campus by John Doe (“Doe”), a fellow student who was also

an SWBTS employee. See id. Plaintiff alleges that Defendant SWBTS and Defendant Leighton

Paige Patterson (“Patterson”), President of SWBTS at the time of the alleged assaults, failed to

take any action to protect Plaintiff from the assaults, and after the incidents were reported, their

negligent and intentional actions resulted in additional harm to Plaintiff. Id. The Court refers to

Patterson and SWBTS collectively as “Defendants.” Plaintiff brings suit against Defendants for

                                                 1
negligence, public disclosure of private facts, intentional infliction of emotional distress, and gross

negligence. See Dkt. 8 at 26–33.

       Plaintiff began attending SWBTS in 2014, and chose to attend SWBTS because she

believed the institution shared her “conservative Christian” views. See Dkt. 8 at 11. While

attending, Plaintiff lived and worked on campus. See id.

       In September of 2014, Plaintiff met John Doe (“Doe”), a seminary student who was

employed as a plumber on campus. See id. In his role as a plumber, Doe was issued keys to all

campus buildings, including Plaintiff’s dormitory, where she lived and worked. See id. Plaintiff

asserts that Doe began stalking her. See id. at 11–13. After some time, a professor was “informed

of Doe’s stalking behavior towards Roe,” which Plaintiff asserts put the school on notice. See id.

at 12. Plaintiff asserts that no action was taken by SWBTS following this report. See Dkt. at 13.

       In October of 2014, Plaintiff asserts Doe raped her following a campus barbecue. See Dkt.

8 at 12. Plaintiff asserts Doe threatened her with a gun during the rape. See id. Plaintiff alleges

Doe continued his abuse of her, including instances of strangling, repeated sexual assault, multiple

additional instances of rape, “twice forcing [Plaintiff] to take the morning after pill,” criticizing

Plaintiff, harming Plaintiff such that she was repeatedly bruised, and threatening to harm or kill

either Plaintiff or himself with a gun. See Dkt. 8 at 11–15. After Doe abruptly “lost interest” in

Plaintiff, Plaintiff continued to fear for her safety, and hid from Doe when he entered Plaintiff’s

dormitory for his job as a plumber. See id. at 15. Plaintiff alleges Doe had access to Plaintiff’s

daily schedule, as well as that of her housemates, because it was publicly posted at the front desk

of Plaintiff’s dormitory. See id.

       In April of 2015, Plaintiff alleges Doe raped her again at Horner House. See id. At that

time, Doe “forcibly raped [Plaintiff] at gunpoint and [as a result, she] suffered bleeding from the



                                                  2
injuries she sustained for several months.” Dkt. 8 at 16. Plaintiff alleges Doe raped her again the

following day while he was working as a plumber. See id. At that time, Plaintiff alleges that “Doe

took photographs of Roe during the assault and threatened he would post the photos on the internet

if she said a word.” Id.

       Plaintiff alleges her “mental and physical health deteriorated as a result of the stalking and

sexual assaults. She developed an eating disorder.” See Dkt. 8 at 16. On August 15, 2015, Plaintiff

emailed Defendant Patterson to inform him that a man was threatening her and her family. See

Dkt. 8 at 16. Plaintiff alleges that in response to this email, Defendant Patterson scheduled a

meeting with Plaintiff and several male members of SWBTS staff, in which “Patterson asked Roe

humiliating questions about the assault, including whether Doe ejaculated and whether she had

had her monthly period.” See id. at 17. According to Plaintiff, “Patterson seemed to enjoy making

Roe even more uncomfortable.” See id. Plaintiff alleges “Patterson told her it was ‘a good thing’

that she had been raped, because the right man would not care if she was a virgin or not. . . .

Patterson told Roe he was ‘too busy’ to deal with her report of rape[.]” See id.

       Plaintiff asserts Defendants were aware of Doe’s bad acts and violations of campus policies

because: (1) prior to enrolling, Doe allegedly met with Defendant Patterson regarding his criminal

history, at which time he was encouraged to “fish” for a wife at SWBTS; and (2) Doe openly kept

firearms in his campus residence and vehicle, including boasting about them and showing them to

other SWBTS employees. See Dkt. 8 at 10–15. Further, Plaintiff alleges “Patterson acknowledged

that often families sent their sons to SWBTS for him to ‘fix’ them.” See Dkt. 8 at 17.

       Plaintiff reported the rape to the Fort Worth Police Department (“Fort Worth PD”). See

Dkt. 8 at 17–18. Plaintiff asserts that Doe’s room was searched and nine weapons were recovered,

including firearms. See id. at 18. Plaintiff alleges Fort Worth PD “cautioned Patterson and directed



                                                 3
him to refrain from contacting Doe about the rape allegations since doing so could endanger

[Plaintiff]” but Patterson contacted Doe anyway. See Dkt. 8 at 18–20. Additionally, in response to

an email regarding how to address Plaintiff’s assault, Plaintiff alleges that Patterson responded, “I

have to break her down and I may need no official types there but let me see.” See Dkt. 8 at 19.

       Later, at a meeting purportedly held to address “a rift” between Plaintiff and an assistant

professor, Patterson was present. See Dkt. 8 at 20. Plaintiff alleges the purported rift was never

discussed, but rather that Patterson discussed Plaintiff’s sexual assault in front of the assistant

professor, despite Plaintiff’s request that the assistant professor be excused to protect her privacy.

See id. At this time, Plaintiff alleges Patterson accused Plaintiff of lying about both the assault and

Doe’s firearms, discussed nude photos of Plaintiff, and “threatened to ‘unleash’ lawyers on

[Plaintiff’s mother] if she dared question his leadership at SWBTS.” See id. at 20–21.

       Ultimately, Plaintiff withdrew from SWBTS. See id. at 22. Patterson was later removed

from his post as President of SWBTS. See id. at 23. At the time Patterson was removed, Plaintiff

alleges that “additional allegations of Patterson’s wrongdoing surfaced—including his covering

up a 2003 rape and misappropriating documents[.]” See id.

       Following Patterson’s termination, Plaintiff alleges that Sharayah Colter (“Colter”), a

SWBTS student and wife of an SWBTS employee, published a blog releasing confidential

information about Plaintiff, which was later republished by media outlets. See Dkt. 8 at 24. Plaintiff

further alleges Patterson’s attorney, Shelby Sharp, issued a press release on June 4, 2018, which

“included more untruths aimed at discrediting [Plaintiff].” See Dkt. 8 at 24. These statements

included allegations that Plaintiff made “false allegations of rape.” See Dkt. 8 at 25.

       Plaintiff asserts that she has consistently “sought to protect her identity” and “there are no

allegations that she has given interviews to the press or otherwise participated in [the] media



                                                  4
coverage of this case.” See Dkt. 9 at 4. However, Plaintiff asserts that information regarding

Patterson’s statement that he needed to “break her down” is widely posted on the internet. See Dkt.

8 at 23.

                                      II. LEGAL STANDARD

           Rule 10 of the Federal Rules of Civil Procedure requires a party commencing a civil action

to disclose his or her name in the complaint. See FED. R. CIV. P. 10(a) (“[i]n *266 the complaint

the title of the action shall include the names of all the parties. . . .”); see also Doe v. Frank, 951

F.2d 320, 322 (11th Cir. 1992); Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981); S. Methodist

Univ. Ass’n of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 712 (5th Cir. 1979).

Moreover, under Rule 17 of the Federal Rules of Civil Procedure, “[e]very action shall be

prosecuted in the name of the real party in interest.” FED. R. CIV. P. 17(a); accord W.N.J. v. Yocom,

257 F.3d 1171, 1172 (10th Cir.2001). The Federal Rules of Civil Procedure do not include

provisions for plaintiffs wishing to proceed anonymously. See SMU, 599 F.2d at 712; see also

Yocom, 257 F.3d at 1172. Under certain special circumstances, however, courts have allowed

plaintiffs to conceal their true identities when pursuing a lawsuit. See SMU, 599 F.2d at 712.

Factors which courts have taken into consideration when determining whether to permit a plaintiff

to proceed under a fictitious name include: (1) whether the plaintiff seeking anonymity is suing to

challenge governmental activity; (2) whether prosecution of the suit compels the plaintiff to

disclose information of the utmost intimacy; and (3) whether the plaintiff is compelled to admit

her intention to engage in illegal conduct, thereby risking criminal prosecution. See Stegall, 653

F.2d at 185; SMU, 599 F.2d at 712–13. These factors, however do not form a “rigid, three-step test

for the propriety of party anonymity.” Stegall, 653 F.2d at 186.




                                                   5
       Furthermore, a party need not prove all three factors to proceed anonymously. Doe v. El

Paso Cty. Hosp. Dist., 2015 WL 1507840, at *2 (W.D. Tex. 2015) (citing Plaintiff B v. Francis,

631 F.3d 1310, 1316 (11th Cir. 2011); Stegall, 653 F.2d at 186). Courts have considered other

circumstances, including whether plaintiffs would face threats of “violence or physical harm by

proceeding in their own names, a party’s age and related vulnerability, and any prejudicial impact

on the defending parties.” See Stegall, 653 F.2d at 186; Frank, 951 F.2d at 323–24. No single

factor is dispositive, and a judge should “carefully review all the circumstances before deciding

whether the customary practice of disclosing the plaintiff's identity should yield to the plaintiff's

privacy concerns.” Frank, 951 F.2d at 323 (emphasis in original).

                                           III.    ANALYSIS

       After carefully considering the facts in this case, the Court finds that Plaintiff should be

permitted to proceed pseudonymously at this stage of litigation. First, considering the three-factor

analysis set forth in Stegall, only the second factor, whether the suit would compel Plaintiff to

disclose information of the utmost intimacy, applies in this case. See Stegall, 653 F.2d at 185.

Under this factor, “[w]here the issues involved are matters of a sensitive and highly personal nature

. . . the normal practice of disclosing the parties’ identities yields to a policy of protecting privacy

in a very private matter.” SMU, 599 F.2d at 712–13 (citation and internal quotations marks

omitted). As one court observed, the crucial question is “how intimate and of what nature must the

information be to trump the presumption of openness in judicial proceedings.” El Paso Cty. Hosp.

Dist., 2015 WL 1507840, at *4. Cases involving matters such as birth control, abortion, and

homosexuality have been deemed to involve information sufficiently sensitive and private to

warrant anonymity. SMU, 599 F.2d at 712–13. Prayer and personal religious beliefs likewise

involve issues of “utmost intimacy” sufficient to allow a party to proceed anonymously. See



                                                   6
Stegall, 653 F.2d at 186. Courts have also allowed parties to proceed anonymously in cases

involving the sexual assault of the plaintiff. El Paso Cty. Hosp. Dist., 2015 WL 1507840, at *4

(citing Plaintiff B, 631 F.3d at 1315–19; Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d

869, 872 (7th Cir.1997) (“[F]ictitious names are allowed when necessary to protect the privacy of

. . . rape victims, and other particularly vulnerable parties or witnesses.”); Doe v. Cabrera, 307

F.R.D. 1 (D.D.C. 2014); EEOC v. Spoa, LLC, 2013 WL 5634337, at *3 (D.Md. 2013); Roe v. St.

Louis Univ., 2009 WL 910738, at *3–5 (E.D. Mo. 2009); Doe No. 2 v. Kolko, 242 F.R.D. 193, 196

(E.D.N.Y. 2006)); contra Doe v. Compact Info. Systems, Inc., 2015 WL 11022761 (N.D. Tex. Jan.

26, 2015).

         Upon review of the cases involving sexual assault, the Court finds Cabrera to be instructive

in this case. In Cabrera, the court allowed the plaintiff, a victim of sexual assault, to proceed

anonymously in a lawsuit against her alleged attacker, a professional baseball player. See generally

Cabrera, 307 F.R.D. 1. Although applying its own five-factor test,1 the first factor of the court’s

test (whether the use of a pseudonym will preserve privacy in a matter of a sensitive and highly

personal nature) is nearly identical to the second SMU factor (whether prosecution of the suit

compels the plaintiff to disclose information of the utmost intimacy). Upon consideration of this

factor, the Cabrera court noted that sexual assault claims, by their nature, involve the disclosure

of intimate details of sexual conduct, and further, noted that the plaintiff's privacy interests went

beyond avoiding embarrassment and criticism. Id. at 5. As the court explained, protecting the




1
  The five factors are: (1) whether the justification asserted by the requesting party is merely to avoid the annoyance
and criticism that may attend any litigation or is to preserve privacy in a matter of a sensitive and highly personal
nature; (2) whether identification poses a risk of retaliatory physical or mental harm to the requesting party or even
more critically, to innocent non-parties; (3) the ages of the persons whose privacy interests are sought to be protected;
(4) whether the action is against a governmental or private party; and (5) the risk of unfairness to the opposing party
from allowing an action against it to proceed anonymously. Cabrera, 307 F.R.D. at 4 (citing Nat’l Ass’n of Waterfront
Emp’rs v. Chao, 587 F.Supp.2d 90, 99 (D.D.C.2008)).

                                                           7
plaintiff’s identity in this case was not merely to avoid humiliation, but also to protect the

plaintiff’s confidentiality and dignity and to prevent additional psychological harm. Id. at n.6.

        Similar to Cabrera, this case involves detailed allegations of sexual assault. See generally

Dkt. 8. The allegations set forth in the Complaint allege much more than a bare claim of assault;

rather, the Complaint includes intimate details regarding the nature of the alleged multiple assaults

Plaintiff suffered. Moreover, Plaintiff alleges that Defendants have previously discussed detailed

information regarding the sexual assaults both in front of other members of the SWBTS staff and

through public press releases and blog posts, despite Plaintiff’s requests that her privacy be

maintained. See Dkt. 8 at 24–25. Plaintiff also asserts she is concerned that because Defendants

and their staff have posted publicly discussing private information about Plaintiff, Defendants may

publicly share her identity and personal information after receiving service of this suit. See id.; see

also Dkt. 9 at 4. Plaintiff has made no statements to the media or the public regarding her assault.

Finally, Plaintiff asserts that she seeks to protect her identity not merely to avoid humiliation, but

because she has suffered (and continues to suffer) physical and emotional injury, loss of self-

esteem, disgrace, and humiliation, as well as spiritual suffering due to her devout Christian beliefs.

See Dkt. 8 at ¶ 128; see also id. at ¶ 78–79 (reciting Plaintiff’s belief that as a result of the assaults

she was “damaged goods” and “no Godly man would ever want her”). Similar to the plaintiff in

Cabrera, the Court finds that Plaintiff’s privacy interests here go beyond simply avoiding

embarrassment and humiliation. Rather, protecting Plaintiff’s identity in this case at this time is

necessary to protect Plaintiff’s confidentiality and dignity and to prevent additional psychological

harm.

        The Court further finds that the Complaint includes the type of intimate facts described as

worthy of protection in SMU. For example, the Complaint contains allegations of particular



                                                    8
sensitively, including that Doe required Plaintiff to use the morning after pill, a form of birth

control, and that Patterson inquired after whether Plaintiff had started her period and whether Doe

ejaculated. See SMU, 599 F.2d at 712–13 (noting that issues regarding birth control are of the type

of intimate details that may warrant protection). Additionally, the Complaint includes facts

regarding Plaintiff’s deeply held religious convictions, as well as the theology of SWBTS.

Accordingly, the Court finds that the second SMU factor, whether prosecution of the suit compels

the plaintiff to disclose information of the utmost intimacy, weighs heavily in favor of allowing

Plaintiff to proceed pseudonymously.

       In addition to the SMU factors, the Court must consider all of the circumstances of the case.

See Frank, 951 F.2d at 323 (citing SMU, 599 F.2d at 713). One such circumstance is the degree to

which Plaintiff's name is already known to individuals in the community. See Rose v. Beaumont

Indep. Sch. Dist., 240 F.R.D. 264, 268 (E.D. Tex. 2007). In Rose, the court gave less deference to

the plaintiff’s privacy concerns “in light of” the plaintiff's involvement in the media coverage of

the scandal underlying that lawsuit. Rose, 240 F.R.D. at 268. In Cabrera, the court expressed

concern about a public statement the plaintiff made to the media after she filed her complaint

“attempting to try her case in the media or gain a tactical advantage through their public

statements.” Cabrera, 307 F.R.D. at 9. The Rose court concluded that despite the plaintiff's

statements to the media, the plaintiff’s interest in maintaining her anonymity nevertheless

remained a valid concern. Id.

       The facts in this case differ from those in Rose or Cabrera. It appears that Plaintiff has

sought to protect her identity even as Defendants have attempted to discredit her during SWBTS’s

proceedings regarding Patterson’s employment. See generally Dkts. 8 and 9. Despite widespread

media attention, including statements by Patterson directly attacking Plaintiff’s credibility,



                                                 9
Plaintiff alleges she has not participated in any media coverage or interviews. See Dkt. 9 at 5; see

also Doe v. Dabbagh, 2015 WL 13806540 (E.D. Mich. May 28, 2015) (allowing plaintiff to

proceed under a pseudonym in a case against a human trafficker where plaintiff took precautions

to prevent the use of her name publicly).

       Permitting Plaintiff to proceed under a pseudonym will not prejudice or pose a threat of

fundamental unfairness to Defendants, as they are already aware of the identities of Roe, Doe, and

the witnesses described in the Complaint. Additionally, Plaintiff’s assertion that she fears

retaliatory physical harm from Doe weighs in favor of allowing Plaintiff to proceed anonymously

at this stage. See Cabrera, 307 F.R.D. at 6–7; Compact Info., 2015 WL 11022761, at 3. Granting

Plaintiff's Motion with respect to proceeding under a pseudonym permits Plaintiff to proceed

without exacerbating her fear that the suit itself will result in additional harm to her.

       Finally, the Court examines all claims alleged by Plaintiff, which include a claim for public

disclosure of private facts. See Dkt. 8 at 29. Public disclosure of private facts is a Texas state

common law claim, which exists when a person gives publicity to matters concerning a plaintiff’s

personal life that would be highly offensive to a reasonable person of ordinary sensibilities and the

matter publicized is not of legitimate concern to the public. Star-Telegram, Inc. v. Doe, 915 S.W.2d

471, 474 (Tex. 1995). While not dispositive, it is persuasive that Texas state courts have allowed

plaintiffs bringing claims related to the disclosure of information that is sexual or intimate in nature

to proceed pseudonymously. See, for example, Doe v. Mobile Video Tapes, Inc., 43 S.W.3d 40

(Tex. App.—Corpus Christi-Edinburg 2001) (a case regarding videos involving nudity); Star-

Telegram, 915 S.W.2d 471 (concerning sexual assault).

       Accordingly, considering all of the circumstances in this case, and for the reasons set forth

above, the Court finds that the customary practice of disclosing Plaintiff’s identity should yield to



                                                  10
    the specific privacy concerns raised in this matter. See Frank, 951 F.2d at 323. While anonymity

    is not necessary in all cases involving sexual assault, the Court finds that the specific facts involved

    in this case warrant anonymity at the pleading stage. As such, the Court GRANTS Plaintiff’s

    request to proceed pseudonymously at this time and hereby ORDERS that all filers (attorneys,

    interested parties, etc.) shall use the pseudonym “Jane Roe” in place of Plaintiff’s actual name and

    shall not include any personally identifying information of Plaintiff. However, the Court cautions

    Plaintiff that, as Defendants have not yet appeared in this matter, the Court may allow the parties

    to reopen this issue as litigation progresses. The Court further notes that if this case proceeds to

    trial, Plaintiff will likely not be allowed to use a pseudonym. See Cabrera, 307 F.R.D. at 10 (citing

    E.E.O.C. v. SPOA, LLC, 2013 WL 5634337 (D. Mar. Oct. 15, 2013); Does I Thru XXIII v.

    Advanced Textile Corp., 2014 F.3d 1058, 1069 (9th Cir. 2000) (“We recognize that the balance

    between a party’s need for anonymity and the interests weighing in favor of open judicial

    proceedings may change as the litigation progresses.”)).

                                            IV.     CONCLUSION

           IT IS THEREFORE ORDERED that Plaintiff’s Motion (Dkt. 9) is GRANTED.
.
           IT IS FURTHER ORDERED that all filers (attorneys, interested parties, etc.) shall use

    the pseudonym “Jane Roe” in place of Plaintiff’s actual name and shall not include any personally

    identifying information of the plaintiff.

           IT IS SO ORDERED.
           SIGNED this 3rd day of June, 2019.

                       .


                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE


                                                      11
